—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 12, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant left her job of four years to relocate with her husband to Florida. Although claimant’s husband was ill, there was no evidence in the record that he was given any medical advice to move to a warmer climate nor was there evidence that claimant’s presence in Florida was needed to care for him. Under the circumstances, substantial evidence exists to support the Board’s conclusion that claimant voluntarily left her employment without good cause.
Cardona, P. J., White, Casey, Weiss and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.